UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2014 Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Delaware 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. On August 13, 2014, Premier Alliance Group, Inc. (the “Company”) held its annual meeting of shareholders.As of June 19, 2014, the Company’s record date for the Annual Meeting, we had 29,140,366 outstanding shares of common stock and 3,554,328 outstanding shares of preferred stock (convertible into an aggregate of 26,304,248 shares of common stock), eligible to vote. At the Annual Meeting, 29,015,796 shares of common stock or preferred stock, or approximately 52% of the shares outstanding and entitled to vote, were represented in person or by proxy and, therefore, a quorum was present. Set forth below are the final voting results for each proposal submitted to a vote of the shareholders, indicating the number of votes cast for, against, withheld, and the number of abstentions and broker non-votes. 1. All nominees for directors were elected to hold office until the 2015 annual meeting of shareholders or until their respective successors have been duly elected and qualified. Nominee For Withheld Broker Non-Votes Isaac Blech Kevin Carnahan John Catsimatidis Wesley Clark Joseph Grano, Jr Patrick Kolenik Gregory Morris Harvey Pitt Seymour Siegel Cary Sucoff 2. Ratification of the selection of Cherry Bekaert LLP as our independent auditors for the fiscal year ending December 31, 2014. For Against Abstain Broker Non Votes 3. Approval of advisory resolution supporting the compensation plan for executive officers. For Against Abstain Broker Non Votes 4. Amendment to Increase authorized Capital Stock of the Company. For Against Abstain Broker Non Votes 5. Amendment to Premier Alliance Group's 2008 Stock Incentive Plan For Against Abstain Broker Non Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. PREMIER ALLIANCE GROUP, INC. (Registrant) DATE: August 14, 2014 By: /s/ Kenneth T Smith Kenneth T Smith CFO
